DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are withdrawn. Claim 13 is amended. Claims 14-18 and 20-25 are as previously presented. Claim 19 is canceled. 
	Response to Arguments	
Applicant’s arguments, see remarks, filed 10/16/2020, with respect to the rejection(s) of claim(s) 13-18 and 20-25 under 35 USC 103 have been fully considered but have not been found persuasive.
Specifically, applicant argued that the prior art of record fails to teach the amended claim limitations, specifically that Reiber fails to teach “an adjustment sleeve including an adjustment device in contact with the die subassembly and connected to the adjustment sleeve at a fixed position thereon and rotating the adjustment sleeve relative to the die body and the die subassembly and thereby moving the adjustment device connected thereto to adjust the position and the concentricity of the die subassembly relative to the die body assembly”, the applicant equating screws 17 to the adjustment devices. This is not persuasive as while the screws 17 do not meet the limitations of an adjustment device, the invention of Reiber can be interpreted to meet the current claim language. Reiber teaches an adjustment sleeve (outer carriage ring 25 and the parts radially outward from the ring [such as brackets 33 , chuck 39 and tool 37]) including an adjustment device (radially oriented allen wrench 37, Fig. 1, C3L26-41) in contact with the die subassembly (in contact with screw 17 when chuck extended, Fig. 1, C3L26-41) and connected to the adjustment sleeve at a fixed position thereon (tool 37 fixed to chuck 39 onto the adjustment sleeve) and rotating the adjustment sleeve relative to the die body and the die subassembly (“A motor 31 fixed on the housing 11 has an output shaft 29 carrying a pinion 27 meshing with the toothed ring 25 to rotate it about the axis A on the ring 23.”, C3L26-41) and thereby moving the adjustment device connected thereto to adjust the position and the concentricity of the die subassembly relative to the die body assembly (“hus the motor 31 can position the tool 27 radially in line with one of the screws 17, then the chuck 39 can extend to fit this tool 37 to the respective screw 17, and then the motor 35 can rotate the tool 37 in either”, C3L26-41). As such, applicant’s arguments have not been found persuasive with respect to the current claim set.
Applicant’s arguments regarding the benefits of their invention vs that taught by the prior art have not been found persuasive as the claimed invention is taught by the prior art, even if applicant’s disclosure contains additional features currently unclaimed which bring additional benefits. 
The 112b rejections of record have been withdrawn in view of applicant’s amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13-18 and 20-25 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable under 35 U.S.C. 103 as obvious over Langlais (US 8235701, of record) in view of Reiber (US 5120212, of record).
With respect to claim 13, Langlais teaches a method of adjusting a position and concentricity of a die subassembly (includes die 5 exit 15 has concentricity and position adjusted, Figs 2-7, C6L34-44) relative to a central axial tip (C6L34-44), the method comprising: 
using a die body assembly that includes the central axial tip (the tip (3) is mounted within die body 2, Fig. 1, C1L6-20); 
using a die subassembly positioned adjacent the central axial tip and comprising a retaining device to connect the die subassembly to the die body assembly (Die 5, Fig. 3, C4L20-31, “As shown in the figures die 5 is an assembly of two parts and includes dieholder that acts to secure the die”, “die retainer 4 may be attached to die body 2 by means of threads or by bolts”, C4L44-46,); 
(screw adjustment systems 120, Figs. 2a and 2b, pusher elements 125, contact die retainer 4, which is part of die 5, C5L23-52); 
Langlais fails to teach rotating the adjustment sleeve relative to the die body and the die subassembly, being silent on that. In the same field of endeavor, extrusion die opening adjustment, Reiber teaches an adjustment sleeve (outer carriage ring 25 and the parts radially outward from the ring [such as brackets 33 , chuck 39 and tool 37]) including an adjustment device (radially oriented allen wrench 37, Fig. 1, C3L26-41) in contact with the die subassembly (in contact with screw 17 when chuck extended, Fig. 1, C3L26-41) and connected to the adjustment sleeve at a fixed position thereon (tool 37 fixed to chuck 39 onto the adjustment sleeve) and rotating the adjustment sleeve relative to the die body and the die subassembly (“A motor 31 fixed on the housing 11 has an output shaft 29 carrying a pinion 27 meshing with the toothed ring 25 to rotate it about the axis A on the ring 23.”, C3L26-41) and thereby moving the adjustment device connected thereto to adjust the position and the concentricity of the die subassembly relative to the die body assembly (“hus the motor 31 can position the tool 27 radially in line with one of the screws 17, then the chuck 39 can extend to fit this tool 37 to the respective screw 17, and then the motor 35 can rotate the tool 37 in either”, C3L26-41) while maintaining the retaining device tightened sufficiently to prevent leakage between the die subassembly and the die body assembly (claim 1, adjusts mid process, operation of Reiber does not require adjustment of retaining device). It would have been obvious to one of provide the manual extruder with “totally automatic and sensitive adjustment” (C2L19-24).
With respect to claim 14, Langlais further teaches wherein said extrusion die subassembly includes a die (die 5, Fig. 3).
With respect to claim 15, Langlais further teaches wherein said extrusion die subassembly additionally includes a die holder ( Die 5, Fig. 3, “As shown in the figures die 5 is an assembly of two parts and includes dieholder that acts to secure the die”, C4L44-46) and one or more die nuts (shown in Figs. 3, 5b) circumferentially joined to form an axial bore (axial bore 8, Fig. 2b).
With respect to claim 16, Langlais further teaches wherein said tip module is a solid module positioned in the axial bore forming a gap with the extrusion die subassembly and includes a central axial tip (tip 3, C1L6-20).
With respect to claim 17, Reiber further teaches wherein said adjustment sleeve subassembly comprises a concentrical shouldered sleeve (outer carriage ring 25, C3L8-41, Fig. 1) but fails to explicitly teach more than one adjustment device that is placed over the extrusion die subassembly, teaching only one. However, it would have been obvious to one of ordinary skill in the art to duplicate the adjustment sleeve, in order to achieve the known effect of increasing the rate at which the concentricity of the die could be adjusted.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance 
unless a new and unexpected result is produced.  

 (C4L62-C5L17). Reiber also teaches said adjustment sleeve subassembly is capable of rotating around the die subassembly when the one or more adjustment means are loosened (C3L8-41, Fig. 1, Reiber)
With respect to claim 20, Langlais further teaches wherein the extrusion gap is an annular exit channel (C1L41-C2L4).
With respect to claim 21, Langlais further teaches wherein the extrusion gap is a profile exit channel (C5L48-52).
With respect to claim 22, Langlais further teaches wherein said adjustment device is a bolt (C5L18-43, primary screw element 121, bolts into pusher element 125).
With respect to claim 23, Reiber further teaches wherein the one or more adjustment sleeve subassembly is rotated by a motor (C3L30-32, motor 31, Fig. 1)
With respect to claim 24, Langlais fails to teach wherein the one or more adjustment means is rotated by a motor (motor 35, C3L38-41, Fig. 1)
With respect to claim 25, Reiber further teaches automatically operating the motors based on feedback of the extruded product (C4L4-12, controller 61, sensors 53). While Reiber fails to explicitly teach the feedback being concentricity, stating it as the thickness of the wall portions instead (Abstract), as this would affect the concentricity and Langlais explicitly teaches concentricity as a desired quality it would have been obvious to one of ordinary skill in the art to modify the method as taught above to include feedback on concentricity, to achieve the expected process control.
KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741